Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous rejection has been withdrawn due to errors. Current rejection is a new nonfinal. 
Claims 1  and  13  have been amended and claims 5, 9, and 14 have been canceled. Currently, claims 1-4,6-8, 10-13 and 15-17 are under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-7, 10-13,  and 15 is/are 1 rejected under 35 U.S.C. 103 as being unpatentable over Chen, CN104442518 in view of Smith, US20150137567 and further in view of De, WO2018005304 and further in view of  Weng, CN204374770.
Regarding claim 1,  Chen discloses two lifting units arranged to be mounted above a base surface of the AGV (lifting units 7 on a base surface of an AGV in Fig 1), the lifting units selectively movable in a substantially vertical direction (operation of the lifting units disclosed by Chen); an upper platform positioned above the two lifting units (platform 8, Fig 1), in such a way that the upper platform can selectively be raised or lowered by the lifting units along the substantially vertical direction (operation of the lifting units disclosed by Chen), comprising a central portion connected to the end portions, the end portions each having a distal end extending outwardly from the central portion along the longitudinal direction,(Fig 1)

    PNG
    media_image1.png
    413
    659
    media_image1.png
    Greyscale

the central portion operable to support the pallet (the central portion is capable of supporting a pallet),  the central portion positioned transverse to the longitudinal direction of the AGV(Fig 1).
However, Chen does not disclose the two lifting units positioned transverse to a longitudinal direction of the AGV, each of the end portions respectively positioned above and rigidly connected to one of the two lifting units, the lifting units selectively movable in a substantially vertical direction by actuation of at least one first electric motor; the upper portion having end portions respectively positioned above and rigidly connected to one of the two lifting units, wherein the upper platform is substantially shaped like an inverted omega, the central portion lying in a plane that is positioned vertically lower with respect to the end portion,  the central portion defining a through passageway through the central portion in the transverse direction relative to the AGV longitudinal direction, the through passageway operable for selective loading and unloading of the pallet into the central portion from each side of the AGV in the direction transverse to the longitudinal direction of the AGV;  and the upper platform central portion operable to receive a selected one of an accessory from different types of accessories positioned on the central portion and engaged with the pallet, the accessory operable to selectively move the pallet relative to the upper platform. 
Smith teaches a lifting unit for lifting a platform on wheels 24 having at least one first electric motor 30. (Fig 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lifting units disclosed by Chen to have further incorporated lifting units movable in a substantially vertical direction by actuation of at least one first electric motor as taught by Smith in order to raise or lower the lifting platform using a old and well known lifting units.
Furthermore, De teaches an upper platforms having end portions respectively positioned above and rigidly connected to one of the two lifting units, wherein the upper platform is substantially shaped like an inverted omega, the central portion lying in a plane that is positioned vertically lower with respect to the end portion, and each of the end portions respectively positioned above and rigidly connected to one of the two lifting units . (Fig 3)

    PNG
    media_image2.png
    673
    686
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the upper platform configuration and the location of the lifting units disclosed by Chen in view of Smith to have further incorporated end portions respectively positioned above and rigidly connected to one of the two lifting units, wherein the upper platform is substantially shaped like an inverted omega, the central portion lying in a plane that is positioned vertically lower with respect to the end portion, and each of the end portions respectively positioned above and rigidly connected to one of the two lifting units as taught by De in order to incorporate a platform which provides side walls preventing the workpiece from moving side to side. 
Weng teaches  the central portion defining a through passageway through the central portion in the transverse direction relative to the AGV longitudinal direction, the through passageway operable for selective loading and unloading of the pallet into the central portion from each side of the AGV in the direction transverse to the longitudinal direction of the AGV (the upper platform on AGV 1, Fig 1);  and the upper platform central portion operable to receive a selected one of an accessory from different types of accessories positioned on the central portion and engaged with the pallet, the accessory operable to selectively move the pallet relative to the upper platform. (rollers , Fig 1)

    PNG
    media_image3.png
    391
    657
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the upper platform disclosed by Chen in view of Smith and further in view of De to have further incorporated the central portion defining a through passageway through the central portion in the transverse direction relative to the AGV longitudinal direction, the through passageway operable for selective loading and unloading of the pallet into the central portion from each side of the AGV in the direction transverse to the longitudinal direction of the AGV; and the upper platform central portion operable to receive a selected one of an accessory from different types of accessories positioned on the central portion and engaged with the pallet, the accessory operable to selectively move the pallet relative to the upper platform as taught by Weng in order to provide a directional workpiece movement and ease of loading the upper platform. 
Furthermore, It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the two lifting units to be positioned transverse to a longitudinal direction of the AGV , since it has been held that rearranging parts of an invention involves only routine skill in the art. 
Regarding claim 2, Chen in view of Smith and further in view of De and further in view of  Weng discloses each and every limitation set forth in claim 1.   Furthermore, Smith teaches each of the two lifting units includes a pantograph structure further comprising a base portion fixed above the base surface of the AGV (pantographs 14 with pivots 16 with a base portions,  Fig 3) and a vertically movable upper portion (vertical upper portion , Fig 3 ), 

    PNG
    media_image4.png
    316
    638
    media_image4.png
    Greyscale
 
the base portion having a substantially rectangular shape and being transversely positioned with respect to a longitudinal direction of the AGV. (it would have been obvious to one of ordinary skill in the art to have positioned the base portion of Storm to be transversely positioned with respect to a longitudinal direction of the AGV since such orientation does not interfere with the functionality of the lifting device of Storm)
Regarding claim 3,  Chen in view of Smith and further in view of De and further in view of  Weng discloses each and every limitation set forth in claim 2.   Furthermore, Smith teaches a nut screw mechanism engaged with each of the two lifting units (each lifting unit comprises a nut screw 18  , Fig 3); and a transmission belt engaged with each nut screw mechanism and the at least one first electric motor operable to selectively move the two lifting units synchronously in the substantially vertical direction. (operation of the belts 22, Fig 2)
Regarding claim 4, , Chen in view of Smith and further in view of De and further in view of  Weng discloses each and every limitation set forth in claim 3. Furthermore, Storm teaches the pantograph structure comprises two pairs of rods each pair comprising a first rod and a second rod(Element 14 having two pairs of rods comprising a first rod and a second rid , Fig 3), wherein the first rod includes a lower end rotatably connected to a support element (extension part of element 50 which pin 60 is connected thereto same on the other side, Fig 3) and an upper end slidably engaged in a slot defined by the upper portion of the pantograph structure ( inherent slot on the upper portion , Fig 3), and wherein the second rod includes a lower end rotatably connected to a nut  (portions connected to element 34, Fig 3)and an upper end rotatably connected to an end of the upper portion of the pantograph structure.(upper end portion fixed to the lifting platform, Fig 3)

    PNG
    media_image5.png
    653
    1593
    media_image5.png
    Greyscale


Regarding claim 6,  Chen in view of Smith and further in view of De and further in view of  Weng discloses each and every limitation set forth in claim 1.   Furthermore, Weng teaches the accessory operable to selectively move the pallet relative to the upper platform and the accessory comprises a roller conveyor having a plurality of rollers having axis of rotation substantially parallel with the longitudinal direction of the AGV (Fig 1), said roller conveyor operable to selectively facilitate loading or unloading of said pallet onto or from said AGV upper platform central portion in the transverse direction from each side of the AGV from each side of the AGV relative to the AGV longitudinal direction. (operation of rollers disclosed by Weng, Fig 1)
Regarding claim 7,  Chen in view of Smith and further in view of De and further in view of  Weng discloses each and every limitation set forth in claim 6.   Furthermore, Weng teaches the roller conveyor comprises at least one second electric motor engaged with the plurality of rollers, the at least one second electric motor operable to selectively rotate the rollers.  (rollers disclosed by Weng are driven and would inherently have a motor)
Regarding claim 10, Chen in view of Smith and further in view of De and further in view of  Weng discloses each and every limitation set forth in claim 1.   Furthermore, Chen discloses a configurable electronic control unit in communication with the at least one first electric motor for automatically moving the lifting units in the substantially vertical direction according to a predetermined program. (control unit U1 of robot of the AGV, Fig 4)
Regarding claim 11,  Chen in view of Smith and further in view of De and further in view of  Weng discloses each and every limitation set forth in claim 1.   Furthermore, Chen discloses a safety electronic controller in communication with the at least one first electric motor configurable and operable to automatically manage a plurality of safety functions.  (the control system of robot by using sensor translation paragraph 0054  )
Regarding claim 12, Chen in view of Smith and further in view of De and further in view of  Weng discloses each and every limitation set forth in claim 11.   Furthermore, Chen discloses one of the plurality of safety functions comprises automatically stopping movement of the two lifting units along the substantially vertical direction.  (translation paragraph 0054)
Regarding claim 13,  Chen discloses an electric motor supported by a base surface of an AGV (motor in communication with the scissor lifts 7, Fig 1); two lifting units supported by the base surface of the AGV (lifting units 7 , Fig 1) an upper platform having a central portion and opposing end portions (portion 8 having a central portion and opposing end portions, Fig 1) the central portion positioned transverse to the longitudinal direction of the AGV(Fig 1) the central portion operable to support the component accessible by an operator (operation of the device disclosed by Chen, Fig 1), the lifting units operable to selectively position the component at a desired height in the vertical direction for the operator (operation of the device disclosed by Chen, Fig 1).
However,  the two lifting units positioned transverse to a longitudinal direction of the AGV, each of the two lifting units further comprising: an elongate threaded screw threadably engaged with a nut and a first support element, the threaded screw further engaged with the electric motor;  a pantograph structure comprising two pairs of rods each pair comprising a first rod and a second rod, wherein the first rod includes a lower end rotatably connected to a second support element and an upper end slidably engaged in a slot defined by an upper portion of the pantograph structure, and wherein the second rod includes a lower end rotatably connected to the nut engaged with the threaded screw and an upper end rotatably connected to an end of the upper portion of the pantograph structure, the pantograph structure upper portion selectively operable to move along a vertical direction on rotation of the threaded screw by the electric motor;   the upper platform positioned vertically above the central portion and positioned transverse to the longitudinal direction of the AGV,  the opposing end portions each having a distal end extending outwardly from the central portion along the longitudinal axis, the central portion defining a through passageway through the central portion operable for the component to be selectively loaded and unloaded from the central portion from each side of the AGV in the direction transverse to the AGV longitudinal direction, each opposing end portion connected to a respective one of the two lifting units; and the upper platform central portion operable to receive a selected one of an accessory from different types of accessories positioned on the upper platform central portion, the accessory operable to engage the component for the selective movement of the component relative to the upper platform in the direction transverse to the AGV longitudinal direction to load or unload the component form each side of the AGV.
Smith teaches a lifting unit for lifting a platform on wheels 24 having at least one first electric motor 30 (Fig 2) wherein each of the two lifting units further comprising: an elongate threaded screw threadably engaged with a nut and a first support element, the threaded screw further engaged with the electric motor;  a pantograph structure comprising two pairs of rods each pair comprising a first rod and a second rod, wherein the first rod includes a lower end rotatably connected to a second support element and an upper end slidably engaged in a slot defined by an upper portion of the pantograph structure, and wherein the second rod includes a lower end rotatably connected to the nut engaged with the threaded screw and an upper end rotatably connected to an end of the upper portion of the pantograph structure, the pantograph structure upper portion selectively operable to move along a vertical direction on rotation of the threaded screw by the electric motor;  . (Fig 3 as presented in rejection of claims 2-4 )
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lifting units disclosed by Chen to have further incorporated lifting units movable in a substantially vertical direction by actuation of at least one first electric motor as taught by Smith in order to raise or lower the lifting platform using a old and well known lifting units.
Furthermore, De teaches an upper platforms having end portions respectively positioned above and rigidly connected to one of the two lifting units, wherein the upper platform is substantially shaped like an inverted omega, the central portion lying in a plane that is positioned vertically lower with respect to the end portion, and each of the end portions respectively positioned above and rigidly connected to one of the two lifting units . (Fig 3)

    PNG
    media_image2.png
    673
    686
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the upper platform configuration and the location of the lifting units disclosed by Chen in view of Smith to have further incorporated end portions respectively positioned above and rigidly connected to one of the two lifting units, wherein the upper platform is substantially shaped like an inverted omega, the central portion lying in a plane that is positioned vertically lower with respect to the end portion, and each of the end portions respectively positioned above and rigidly connected to one of the two lifting units as taught by De in order to incorporate a platform which provides side walls preventing the workpiece from moving side to side. 
Weng teaches  the central portion defining a through passageway through the central portion in the transverse direction relative to the AGV longitudinal direction, the through passageway operable for selective loading and unloading of the pallet into the central portion from each side of the AGV in the direction transverse to the longitudinal direction of the AGV (the upper platform on AGV 1, Fig 1);  and the upper platform central portion operable to receive a selected one of an accessory from different types of accessories positioned on the central portion and engaged with the pallet, the accessory operable to selectively move the pallet relative to the upper platform. (rollers , Fig 1)

    PNG
    media_image3.png
    391
    657
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the upper platform disclosed by Chen in view of Smith and further in view of De to have further incorporated the central portion defining a through passageway through the central portion in the transverse direction relative to the AGV longitudinal direction, the through passageway operable for selective loading and unloading of the pallet into the central portion from each side of the AGV in the direction transverse to the longitudinal direction of the AGV; and the upper platform central portion operable to receive a selected one of an accessory from different types of accessories positioned on the central portion and engaged with the pallet, the accessory operable to selectively move the pallet relative to the upper platform as taught by Weng in order to provide a directional workpiece movement and ease of loading the upper platform. 
Furthermore, It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the two lifting units to be positioned transverse to a longitudinal direction of the AGV , since it has been held that rearranging parts of an invention involves only routine skill in the art. 
Furthermore, It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the two lifting units to be positioned transverse to a longitudinal direction of the AGV , since it has been held that rearranging parts of an invention involves only routine skill in the art. 
Regarding claim 15,  Chen in view of Smith and further in view of De and further in view of  Weng discloses each and every limitation set forth in claim 6.   Furthermore, Weng teaches the accessory comprises a roller conveyor having a plurality of rollers having axes of rotation substantially parallel with the AGV longitudinal direction, the roller conveyor operable to selectively facilitate the component loading onto or unloading from the AGV upper platform central portion from each side of the AGV in the transverse direction relative to the AGV longitudinal direction.  (Fig 1)
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, CN204374770 in view of Smith, US20150137567 and further in view of De, WO2018005304 and further in view of  Weng, CN204374770 and further in view of Ghirardi, US9540181.
 Regarding claim 8 Chen in view of Smith and further in view of De and further in view of  Weng discloses each and every limitation set forth in claim 5.   Furthermore, Chen in view of Smith and further in view of De and further in view of  Weng discloses the accessory device operable to selectively position a component at a height along the substantially vertical direction for an operator to conduct work on the component (operation of the device disclosed by Chen in view of Smith and further in view of De and further in view of  Weng)
 However, Chen in view of Smith and further in view of De and further in view of  Weng does not discloses the pallet further comprises a pillar extending vertically upward from a pallet base abuttingly engaged with the accessory, the pillar removably engaged with a component cantilevered over the pallet base.
Ghirardi teaches a pallet for conveying a piece wherein a pillar set 22 is provided which is capable of engaging a component by means of elements 38. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified device  disclosed Chen in view of Smith and further in view of De and further in view of  Weng to have incorporated a pallet as taught by Ghirardi in order to carry and clamp a workpiece for conveying. 
Response to Arguments
Applicant’s arguments, see Pages 7-13, filed 07/28/22, with respect to the rejection(s) of claim(s) 1 and 13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen in view of Smith and further in view of De and further in view of  Weng.


Allowable Subject Matter
Claim 17 is allowed.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  During the prosecution of the claimed invention “ the upper platform opposing end portions comprise a first end portion and a second end portion each connected to the central portion, the first end portion having a length extending along the AGV longitudinal direction greater than a length of the second end portion extending along the AGV longitudinal direction” fails to render the claimed invention obvious or anticipated. For instance, CN109515555 discloses an AGV having an upper platform which has two end portions 22, Fig 4. However, ‘5555 fails to disclose “ the upper platform opposing end portions comprise a first end portion and a second end portion each connected to the central portion, the first end portion having a length extending along the AGV longitudinal direction greater than a length of the second end portion extending along the AGV longitudinal direction”. Further search and consideration has failed to result in possible prior art that would render the claimed invention obvious or anticipated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723